EXHIBIT 10.2

 

EXECUTION VERSION

 

LICENSE AGREEMENT

 

This License Agreement (the “Agreement”), effective as of January 15, 2019 (the
“Effective Date”), is entered into by and among Altria Client Services LLC, a
Virginia limited liability company with offices located at 6601 West Broad
Street, Richmond, Virginia 23220 (“Licensee”), Lexaria Nicotine LLC, a Delaware
limited liability company with a principal office and place of business at
100-740 McCurdy Road, Kelowna, BC V1X 2P7, Canada (“Licensor”), and Lexaria
Bioscience Corp., a Nevada corporation with a principal office and place of
business at 100-740 McCurdy Road, Kelowna, BC V1X 2P7, Canada (“Trademark
Licensor”). Licensor and Trademark Licensor may be referred to herein
collectively as the “Licensor Parties,” and Licensee, Licensor, and Trademark
Licensor may be referred to herein individually as a “Party” or collectively as
the “Parties.”

 

RECITALS

 

WHEREAS, Licensor is a wholly-owned subsidiary of Trademark Licensor and is
engaged in the business of developing materials and products that enhance the
beneficial characteristics (such as flavor, bouquet or bioavailability) of
Nicotine Molecules (defined below), for the purposes of developing,
manufacturing and selling products containing the Nicotine Molecules (the
“Business”), and possesses certain intellectual property regarding such
products, methods of production and their use.

 

WHEREAS, Licensee and its Affiliates are leading providers of nicotine
containing products.

 

WHEREAS, pursuant to a Technology License Agreement, made as of October 1, 2018
(the “Parent License Agreement”), Licensor obtained from Trademark Licensor a
license, with the right to further sublicense, under the Licensed Technology
Owned or Controlled by Trademark Licensor to create, test, manufacture and sell
Licensed Products in accordance with the terms and conditions set forth in the
Parent License Agreement.

 

WHEREAS, Trademark Licensor holds certain trademarks relating to the Business.

 

WHEREAS, a condition to AVI (as defined below) making an investment in Licensor
pursuant to an Investment Agreement, dated as of the Effective Date, among AVI,
the Licensor Parties and an Affiliate of the Licensor Parties (the “Investment
Agreement”) and to the Parties and their Affiliates, as applicable, entering
into additional agreements on the Effective Date related to the Investment
Agreement, including that certain Warrant and Option Agreement (as defined
below), Licensor and Trademark Licensor desire to grant to Licensee, and
Licensee desires to obtain from Licensor and Trademark Licensor, a sublicense
under the Licensed Technology as is permitted by Section 2.2 of the Parent
License Agreement and a license to the Licensed Trademarks, respectively,
subject to the terms and conditions of this Agreement and the applicable terms
and conditions of the Parent License Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings set
forth in this Agreement, the Investment Agreement and the other agreements
contemplated by the Investment Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

1. DEFINITIONS

 

Capitalized terms in this Agreement shall have the meanings ascribed to them in
the body of this Agreement or as set forth below in this Section 1.

 



   

   



 



1.1 “Action” means any assessment, audit, complaint, demand, examination,
hearing, investigation or inquiry by an Governmental Authority or any action,
Claim, suit, litigation, proceeding, arbitration or mediation (whether civil,
criminal or administrative and whether formal or informal).

 

 

1.2 “Affiliate” means any entity that controls, is controlled by, or is under
common control with, a Party to this Agreement. For purposes of this definition,
“control” means ownership, directly or indirectly, of fifty percent (50%) or
more of the shares of stock entitled to vote for the election of directors in
the case of a corporation, or fifty percent (50%) or more of the equity interest
or votes in the case of a limited liability company or other type of entity, or
any other arrangement whereby a Person controls or has the right to control the
board of directors or equivalent governing body of a corporation or other
entity.

 

 

1.3 “Ancillary Product” means an Unlicensed Product that contains a cannabinoid
or other bioactive material derived from Cannabis as the Other Active.

 

 

1.4 “AVI” means Altria Ventures Inc., a Virginia corporation with offices
located at 6601 West Broad Street, Richmond, Virginia 23220 and an Affiliate of
Licensee.

 

 

1.5 “Claim” means any formal or informal claim, charge, allegation, demand,
cause of action, chose in action, right of recovery or right of set-off of
whatever kind or description against any Person.

 

 

1.6 “Confidential Information” means all know-how, trade secrets, and
confidential or proprietary information, however documented and in whatever
form, whether in writing, orally, electronically, optically, magnetically, or
otherwise, including product specifications, bills of material, purchase orders,
data, charts, know-how, formulae, compositions, processes, designs, sketches,
photographs, graphs, drawings, samples, inventions and ideas, past, current and
planned research and development, current and planned manufacturing or
distribution methods and processes, equipment, materials (including materials
regarding training, controls, and quality), current and anticipated customer
requirements, market studies, business plans, historical, current and projected
sales, historical sales and marketing data, capital spending budgets and plans,
strategic plans, marketing and advertising plans, publications, customer data,
client and customer lists and files, pricing and cost information, price lists
and testing data and studies (including verifications and validations, clinical
and non-clinical trial data and trial reports, quality system documentation,
including lot records and associated non-conformance records, rework and
deviation records, service history files, corrective and preventive actions,
internal audit reports and other similar information).

 

 

1.7 “Governmental Authority” means any transnational, United States or foreign
federal, state, municipal or local governmental, legislative, judicial,
executive, regulatory or administrative authority, department, court (including
any arbitral body or tribunal), agency, branch, board, department,
instrumentality, entity, commission or official, including any political
subdivision thereof, or any non-governmental self-regulatory agency, commission
or authority, whether of the United States or another country.

 

 

1.8 “Improvements” means Technology which is an improvement, derivative, or
other modification of, or otherwise uses or is made using, Technology Owned or
Controlled by Licensor as of the Effective Date.



 



  2

   



 



1.9 “Intellectual Property Rights” means: all rights in intellectual property of
any type throughout the world, including all such rights regarding Technology,
including: (i) Patents; (ii) Trademarks (iii) copyrights, whether registered or
common law, and registrations and applications for registration thereof; (iv)
domain names and social media accounts; (v) rights of publicity and privacy,
rights to personal information and moral rights; (vi) shop rights; (vii)
inventions (whether patentable or unpatentable), invention disclosures, mask
works, industrial design rights, discoveries, ideas, developments, data,
software, confidential or proprietary technical, business and other information,
including processes, techniques, methods, formulae, designs, algorithms,
prospect lists, customer lists, projections, analyses, and market studies, and
all rights therein and thereto; (viii) all rights to any of the foregoing
provided in international treaties and convention rights; (ix) the right and
power to assert, defend and recover title to any of the foregoing; (x) all
rights to assert, defend and recover for any past, present and future
infringement, misuse, misappropriation, impairment, unauthorized use or other
violation of any of the foregoing; and (xi) all administrative rights arising
from the foregoing, including the right to prosecute applications and oppose,
interfere with or challenge the applications of others, the rights to obtain
renewals, continuations, divisions and extensions of legal protection pertaining
to any of the foregoing.

 

 

1.10 “Law” or “Laws” means any applicable federal, state, local, municipal,
foreign, international, multinational or other law, treaty, rule, order,
regulation, statute, ordinance, code, decree, directive, decision or other
binding requirement of any Governmental Authority of any kind and the rules,
regulations and orders promulgated thereunder.

 

 

1.11 “Licensed Improvements” means all Improvements conceived, reduced to
practice or otherwise acquired by the Licensor after the Effective Date that are
either (a) Owned or Controlled by Licensor under the terms of the Parent License
Agreement or (b) Owned or Controlled solely or jointly by Licensor pursuant to
Section 6.2(b).

 

 

1.12 “Licensed Intellectual Property Rights” means all Intellectual Property
Rights Owned or Controlled by Licensor regarding Licensed Technology, including
the Licensed Patents and the Licensed Trademarks.

 

 

1.13 “Licensed Patents” means all Patents in the Territory licensed to Licensor
pursuant to the Parent License Agreement, and all other Patents Owned or
Controlled by Licensor claiming Technology or otherwise used in the Business,
including the Patents listed in Schedule B.

 

 

1.14 “Licensed Product” means a product that contains a Nicotine Molecule
processed or enhanced with the Licensed Technology, which is not an Unlicensed
Product. Licensed Products including products designed to be ingested by humans
including lozenges, beverages, foods, candies, syrups, gums, oral sprays and
foodstuffs of any kind; as well as topically-administered products including
creams, lotions, gels, topical sprays, patches and products designed to be
administered through the skin. For the avoidance of doubt, Licensed Products may
comprise bioactives and other materials in addition to Nicotine Molecules,
provided that such products are not Unlicensed Products.

 

 

1.15 “Licensed Technology” means (a) all Technology regarding Nicotine Molecules
that is Owned or Controlled by Licensor as of the Effective Date, including such
Technology regarding the composition, manufacturing and use of products
comprising Nicotine Molecules; and (b) the Licensed Improvements.



 



  3

   



 



1.16 “Licensed Trademarks” means the Trademarks listed in Schedule A.

 

 

1.17 “LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Licensor dated January 15, 2019.

 

 

1.18 “Net Sales” means with respect to Licensed Products that Licensee or its
Affiliates sell pursuant to the license granted in Section 2.1, the invoiced
ex-works gross sales value of such Licensed Products to third parties (other
than Affiliates of Licensee) in arms’ length transactions by Licensee or its
Affiliates, as applicable, after deduction of excise Taxes or sales and use
Taxes assessed on such Licensed Products or their sale, normal commissions paid
to third parties, volume rebates and allowances paid or accrued during the
period, including wholesale and retail allowances and incentives, “off invoice,”
cash and other discounts and credits, returns and other credit memos for
returned and/or damaged goods and pricing errors, all as calculated in
accordance with generally accepted accounting principles in the United States or
other applicable jurisdiction.

 

 

1.19 “Nicotine Molecule” means nicotine and nicotine-like or related compounds
such as nornicotine, lobeline and the like, as well as the free base substance
nicotine and all pharmacologically acceptable salts of nicotine, including acid
addition salts, and nicotine analogs. “Nicotine” as that term is used herein
therefore includes all the foregoing tobacco alkaloids, as well as nicotine
salts including nicotine hydrogen tartrate and nicotine bitartrate dihydrate, as
well as nicotine hydrochloride, nicotine dihydrochloride, nicotine sulfate,
nicotine citrate, nicotine zinc chloride monohydrate, nicotine salicylate,
nicotine oil, nicotine complexed with cyclodextrin, polymer resins such as
nicotine polacrilex, nicotine resinate, and other nicotine-ion exchange resins,
either alone or in combination, as well as nicotine analogs that include
(s)-Nicotine, Nornicotine, (S)-Cotinine, B-Nicotyrine, (S)-Nicotene-N’-Oxide,
Anabasine, Anatabine, Myosmine, B-Nornicotyrine,
4-(Methylamino)-1-(3-pyridyl)-1-butene (Metanicotine) cis or trans,
N’-Methylanabasine, N’Methylanatabine, N’Methylmyosmine,
4-(Methylamino)-1-(3-pyridyl)-1-butanone (Pseudoxynicotine), and 2,3’-Bipyridyl.

 

 

1.20 “Order” means any judgment, decision, consent decree, injunction, citation,
ruling, writ, order or other determination of or entered by any Governmental
Authority that is binding on any Person or its property under applicable Law.

 

 

1.21 “Owned or Controlled” (along with the terms “Own or Control” and “Owns or
Controls”) means, with respect to Technology or Intellectual Property Rights,
the ownership or other possession of a right, title or other interest in such
Technology or Intellectual Property Rights by a Person, in whole or in part. It
is understood that ownership or possession of such Technology or Intellectual
Property Rights includes ownership of legal title in such Technology or
Intellectual Property Rights by formal conveyance or operation of Law, and
possession of express or implied license or other contractual rights regarding
such Intellectual Property Rights that may be conveyed to such Person by
assignment or by license or sub-license without breaching the terms of any
agreement with any other Person.

 

 

1.22 “Patents” means all common law, statutory, treaty, convention rights and
other proprietary rights regarding inventions (whether patentable or
unpatentable), invention disclosures, mask works, industrial design rights,
discoveries, ideas, developments, data, software, confidential or proprietary
technical, business and other information, including processes, techniques,
methods, formulae, designs, algorithms, prospect lists, customer lists,
projections, analyses, and market studies, and all rights therein and thereto,
including patented and patentable designs and inventions, all design, plant and
utility patents, letters patent, utility models, pending patent applications and
provisional applications and all issuances, divisions, continuations,
continuations-in-part, reissues, extensions, reexaminations and renewals of such
patents and applications, worldwide.



 



  4

   



 



1.23 “Person” means an individual, corporation, company, partnership, joint
venture, limited liability company, Governmental Authority or other legal
entity.

 

 

1.24 “Purchase Option” has the meaning given to it in the Warrant and Option
Agreement.

 

 

1.25 “Rest of World” means everywhere in the world other than the Territory.

 

 

1.26 “Royalty Period” means the period during which a Royalty is payable
pursuant to Section 4.2.

 

 

1.27 “Sub-License” means a licensee issued by Licensee to a Third Party.

 

 

1.28 “Tax” or “Taxes” means (i) any and all foreign, United States federal,
state, provincial, local, and other taxes, levies, fees, imposts, duties, and
similar governmental charges (including any interest, fines, assessments,
penalties or additions to tax imposed in connection therewith or with respect
thereto) including those imposed on, measured by, or computed with respect to
income, franchise, profits or gross receipts, alternative or add-on minimum,
margin, ad valorem, value added, capital gains, sales, goods and services, use,
real or personal property, escheat or unclaimed property taxes (or similar),
environmental, capital stock, license, branch, payroll, estimated, withholding,
employment, social security (or similar), insurance, disability, workers
compensation, unemployment, compensation, utility, severance, production,
excise, stamp, occupation, premium, windfall profits, transfer and gains taxes,
registrations, net worth, and customs duties, whether disputed or not, (ii) any
liability for the payment of any amounts of the type described in (i) as a
result of being a member of an affiliated, consolidated, combined or unitary
group for any taxable period or as the result of being a transferee or successor
thereof and (iii) any liability for the payment of any amounts of the type
described in (i) or (ii) as a result of any express or implied obligation to
indemnify any other Person.

 

 

1.29 “Technology” means (i) the compositions and methods of the Licensed
Patents, and (ii) all other know-how, trade secrets, data, confidential and
proprietary information, technical information, ideas, inventions, discoveries,
designs, drawings, specifications, recipes, formulations, flow charts, software
code, plans, improvements, and related information regarding the development,
composition, manufacture, use and commercialization of materials, products
containing such materials, and methods of making such materials and products,
that enhance the characteristics (such as flavor, bouquet or bioavailability) of
bioactive materials, including design specifications and drawings, test results
and data, product assessments, sales records, e-commerce records, receipts,
photographs, purchase orders, bills of lading, order forms, contracts, financial
records, regulatory filings and intellectual property records.

 

 

1.30 “Territory” means the United States and its territories and possessions.

 

 

1.31 “Third Party” means a Person other than Licensee, Licensee’s Affiliates,
Licensor and Licensor’s Affiliates.

 

 

1.32 “Trademarks” means any word, phrase, symbol, or design that identifies and
distinguishes the source of the goods or services of one party from those of
others, including all trademarks, service marks, trade names, brand names, logos
and corporate names, trade dress, slogans and other indicia of source of origin,
whether or not registered, including all common law rights thereto and all
goodwill associated therewith.



 



  5

   



 



1.33 “Unlicensed Product” means a product that contains a bioactive molecule
that is not a Nicotine Molecule (an “Other Active”), wherein the Other Active is
processed or enhanced with the Technology.

 

 

1.34 “Valid Claim” means any claim in a published and unexpired patent
application or issued and unexpired patent which is a Licensed Patent
(including, for the avoidance of doubt, claims regarding Licensed Improvements)
which claim has not been held unenforceable, unpatentable or invalid by a final
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and which has not
been finally abandoned or admitted to be invalid or unenforceable through
disclaimer.

 

 

1.35 “Warrant and Option Agreement” means that certain Warrant and Option
Agreement executed by Licensor and Trademark Licensor in favor of Licensee as of
the Effective Date.



 

2. TECHNOLOGY LICENSE GRANT

 



2.1 License Grant. Licensor hereby grants to Licensee and its Affiliates a
perpetual license to the Licensed Technology under the Licensed Intellectual
Property Rights to make, have made, modify, use, commercialize, offer to sell,
sell, import, export and distribute Licensed Products in the Territory,
including the right to Sub-License pursuant to Section 2.3. Subject to Section
2.2, this license grant is exclusive, including with respect to Licensor, in the
Territory and non-exclusive in the Rest of World.

 

 

2.2 Obligation to Exercise Warrants and Options. If Licensee does not exercise
its (a) First Warrant Tranche following the occurrence of the First Warrant
Tranche Trigger prior to the Expiration Time of the First Warrant Tranche or (b)
Second Warrant Tranche following the occurrence of the Second Warrant Tranche
Trigger prior to the Expiration Time of the Second Warrant Tranche Trigger (such
capitalized terms in each of clause (a) and clause (b) having the meanings given
to them in the Warrant and Option Agreement, then the license grant for the
Territory pursuant to Section 2.1 shall automatically become non-exclusive in
the Territory.

 

 

2.3 Sublicensing. Licensee and its Affiliates shall have the right to grant
Sub-Licenses to Third Parties, including Affiliates of Licensee with respect to
the rights licensed to Licensee under Section 2.1, provided that such
Sub-License shall refer to this Agreement and shall contain terms and conditions
no less restrictive than those in this Agreement with respect to the sublicensed
obligations, and be subject to the requirements set forth in Section 4 and the
payment of royalties to Licensee, or an Affiliate of Licensee, for the benefit
of Licensor, at a rate no less favorable than as set forth in Section 4.
Licensee shall notify Licensor of the grant of Sub-Licenses to Third Parties
that are not Affiliates of Licensee.

 

 

2.4 License Runs with Title. All rights and licenses granted by Licensor herein
shall burden and run with title to the Licensed Technology and Licensed
Intellectual Property Rights and shall be binding on any successors-in-interest
or permitted assigns thereof or any other Person that obtains any interest in
any of the Licensed Technology or Licensed Intellectual Property Rights.
Licensor shall not assign, sell or otherwise transfer or grant any ownership
right in any of the Licensed Technology to any other Person unless such assignee
or transferee first agrees to observe all rights and licenses provided by
Licensor in this Agreement, and such other Person executes an agreement to be
bound by all of the terms and conditions of this Agreement.



 



  6

   



 



2.5 Use Restrictions. Unless otherwise agreed by the Parties, Licensor and
Trademark Licensor shall not use any Licensed Technology or Licensed
Intellectual Property Rights to develop or otherwise commercially exploit
(including by assignment or licensing of Improvements) any products or services
utilizing a Nicotine Molecule (whether or not paired with other bioactives),
either alone or with any Third Party in the Territory, so long as the rights
granted in Section 2.1 remain exclusive in the Territory.



 

3. TRADEMARK LICENSE GRANT

 



3.1 License Grant. Subject to the terms and conditions of this Agreement,
Trademark Licensor hereby grants to Licensee and its Affiliates, a perpetual,
fully paid-up right and license to use the Licensed Trademarks on and in
connection with the commercializing (including developing, marketing, promoting,
advertising, offering for sale, selling, importing, exporting and distributing)
of Licensed Products. This license grant is exclusive even with respect to
Trademark Licensor in the Territory so long as the rights granted in Section 2.1
remain exclusive, and non-exclusive in the Rest of World.

 

 

3.2 Quality and Goodwill. Licensee covenants to Trademark Licensor that
Licensee’s commercialization (including developing, marketing, promoting,
advertising, offering for sale, selling, importing, exporting and distributing)
of any Licensed Products sold under and in connection with the Licensed
Trademarks shall be of a consistent quality and shall reflect well upon
Trademark Licensor and the Licensed Trademarks consistent with the provisions of
Section 3.3. The Licensee agrees that the use of Licensed Trademarks shall be in
accordance with all applicable laws. Licensee acknowledges the importance to
Trademark Licensor and its Affiliates of its reputation and goodwill in the
Licensed Products sold under the Licensed Trademarks, and all goodwill generated
by use of the Licensed Trademarks by Licensee in the Territory or the Rest of
the World shall inure to the benefit of Trademark Licensor during the Term.

 

 

3.3 Quality Control. Licensee agrees to use commercially reasonable efforts to
comply with reasonable quality control measures provided by Trademark Licensor
to Licensee in writing as of the Effective Date and that such quality control
measures are necessary to protect the Licensed Trademarks. In particular, the
use of the Licensed Trademarks shall be in accordance with the standards of
quality, form and nature of the Trademark Guidelines set forth in Schedule A to
this Agreement. Upon the written request of the Trademark Licensor, the Licensee
shall forward to the Trademark Licensor samples of any instances of the use of
the Licensed Trademarks by the Licensee. The Licensee shall permit, on
reasonable advance notice, an authorized representative of the Trademark
Licensor to inspect the offices and facilities in or from which the use of the
Licensed Trademarks takes place in order to permit the Trademark Licensor to
verify the use.



 

4. ROYALTIES

 



4.1 Royalty Documentation. In consideration of the license grant under Section
2.1 and the other obligations of Licensor under this Agreement, Licensee shall
pay Licensor a royalty on a quarterly basis based on an August 31 year end
(“Royalty”) equal to [**]1 of Net Sales of Licensed Products that are covered by
a Valid Claim of an issued or pending Licensed Patent, which Licensee or its
Affiliates sell to Third Parties in the Territory and in the Rest of the World
during the Royalty Period set forth in Section 4.2 The Royalty shall be payable
quarterly pursuant to Section 4.3.



______________

1 [**] – Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

 



  7

   



 



4.2 Royalty Period. The Royalty shall be due and payable (a) for Net Sales of
Licensed Products during the period beginning on the Effective Date and ending
on the [**]2, and (b) thereafter only with respect to Net Sales of a Licensed
Products that are covered by a Valid Claim of an issued Licensed Patent. For the
avoidance of doubt, no Royalty shall be due for the sale of any Licensed
Products after the expiration of the last Licensed Patent.

 

 

4.3 Royalty Reports and Royalty Payments. Within forty-five (45) days after the
end of each quarter (ending November 31, February 28, May 31 and August 31)
during the Royalty Period, Licensee shall submit to Licensor a written report
with respect to the preceding calendar quarter (“Royalty Report”) stating: (a)
the Net Sales of Licensed Products that were made using the Licensed Technology
and were sold to consumers by Licensee and its Affiliates during such calendar
quarter and for which a Royalty is due under Section 4.1; and (b) a calculation
of the amounts due to Licensor. Concurrently with providing such Royalty Report,
Licensee shall make payments to Licensor in the amounts due in accordance with
the Royalty Report.

 

 

4.4 Records. As required by Section 4.1 of the Parent License Agreement,
Licensee agrees to maintain at its principal place of business, or another place
as may be most convenient, separate books of account and records of all
Sub-Licenses and Net Sales and all business done in connection with the Licensed
Technology and Licensed Products in the Territory. The books of account and
records shall be in sufficient detail to enable accurate calculation of the
Royalty contained in Royalty Reports and any other payments due to Licensor
under this Agreement. Licensee shall preserve the books of account and records
for at least six (6) years after the end of the period covered by such books of
account and records, which obligation will survive expiration or earlier
termination of this Agreement.

 

 

4.5 Audit Rights. As provided in by Section 4.2 of the Parent License Agreement
upon at least thirty (30) days advance written notice to Licensee, during the
Royalty Period, Licensor shall have the right, through an independent, certified
accounting firm reasonably acceptable to Licensee, to examine such records and
books of account of Licensee as are necessary to verify the accuracy of Royalty
and other payments of Licensee under this Agreement. Such right may be exercised
only once during any twelve (12)-month period. Such examination may be performed
during normal business hours at Licensee’s major place of business or at such
other place as may be agreed upon by the Licensor and Licensee. The accounting
firm may make abstracts or copies of such books of account solely for its use in
performing the examination. Licensor will require, prior to any such
examination, such accounting firm to agree in writing that such firm will
maintain all information, abstracts, and copies acquired during such examination
in strict confidence and will not make any use of such material other than to
confirm to Licensor the accuracy of Licensee payments hereunder. If an
inspection of Licensee’s records by the accountant of Licensor shows that
Licensee has paid more than required under this Agreement, any excess amounts
will, at Licensee’s option, be promptly refunded or credited against future
Royalties. However, if an inspection of Licensee’s records shows an
under-reporting or underpayment by Licensee of any amount to Licensor, by more
than five percent (5%) for any twelve (12)-month period, then Licensee will
reimburse Licensor for the reasonable cost of the inspection as well as pay to
Licensor any amount found due within thirty (30) days of receipt of the results
of such inspection.



_____________

2 [**] – Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

 



  8

   



 



4.6 Wire Transfer. Each Royalty shall be paid by wire transfer or electronic
funds transfer (EFT) to a Licensor account to be designated in writing by
Licensor within five (5) business days after the date hereof.

 

 

4.7 Payment in U.S. Dollars. Unless otherwise specified, all amounts in this
Agreement are specified in, and shall be paid in, United States Dollars (US$).

 

 

4.8 Withholding Taxes. Notwithstanding any other provision of this Agreement to
the contrary, Licensee will be entitled to deduct and withhold from the amounts
otherwise payable by it pursuant to this Agreement such amounts as it is
required to deduct and withhold with respect to the making of such payment, and
shall remit such amounts to the Internal Revenue Service or other applicable
Governmental Authority Tax as it is required to remit, in each case under the
Internal Revenue Code of 1986, as amended (the “Code”), or any provision of
state, local or foreign Tax law. In the event that any amount is so deducted,
withheld and remitted, such amount will be treated for all purposes of this
Agreement as having been paid to the applicable recipient.



 

5. DOCUMENTATION AND TECHNICAL SUPPORT

 



5.1 Documentation. In connection with the execution of this Agreement, Licensor
shall fully disclose the Licensed Technology to Licensee, including copies of
all documentation that is necessary or useful for Licensee to exploit the
licenses granted pursuant to Sections 2.1 and 3.1 (collectively,
“Documentation”). Licensor shall provide such Documentation in the same format
(electronic or hard copy) as Licensor keeps such Documentation in the ordinary
course of business. Disclosure or provision of such Documentation does not imply
nor deliver ownership to the Licensee of any Intellectual Property Rights
contained within the Documentation. Licensee shall return or destroy all copies
of any Documentation upon termination or expiration of this Agreement, provided
that Licensee may retain any copies that Licensee is required to retain (a) by
any Law (including stock exchange rule) for the sole purposes of compliance with
any such Law and may use such Documentation only as required by any such Law (b)
pursuant to Licensee’s bona fide record retention and disaster recovery
policies.

 

 

5.2 Technical Support. During the Term of this Agreement, upon request by
Licensee and for no additional compensation, Licensor will:



 



 

(a) assist Licensee in resolving regulatory issues and problems related to
Licensed Technology; and

 

 

 

 

(b) provide Licensee with so much technical support as is reasonably necessary
in order to exploit the licenses granted pursuant to Sections 2.1 and 3.1, which
may include: (i) meetings at which Licensor shall present and explain detailed
aspects of Licensed Technology and answer any questions related thereto; (ii)
visits by Licensee’s employees and representatives to Licensor’s facilities;
(iii) “hands on” manufacturing support by Licensor’s engineers; and (iv)
follow-up consultation and troubleshooting by Licensor’s engineers in Licensee’s
manufacturing facility.



 

6. INTELLECTUAL PROPERTY

 



6.1 Trademark Usage. Licensee may use Licensed Trademarks alone or in
conjunction with Licensee’s trademarks so long as such use is in accordance with
the Trademark Guidelines set forth in Schedule A. Nothing in this Agreement
shall constitute any grant of rights to Licensor with respect to Licensee’s
Trademarks or other Intellectual Property Rights. Licensee shall use the
Licensed Trademarks only for the purposes of the license granted under Section
3.1.



 



  9

   



 



6.2 Intellectual Property Ownership.



 



 

(a) For the avoidance of doubt, each Party will continue to Own or Control all
Intellectual Property Rights it Owns or Controls as of the Effective Date, or
that it creates or acquires after the Effective Date but is outside the scope of
this Agreement. In particular, Trademark Licensor shall own Improvements and
associated Intellectual Property Rights created or acquired by the Trademark
Licensor after the Effective Date, subject to the rights of Licensor in such
Improvements and Intellectual Property Rights under the Parent License Agreement
and the rights of Licensee in such Improvements (as Licensed Technology) and
associated Intellectual Property Rights under this Agreement.

 

 

 

 

(b) It is the intention of the Parties to collaborate on research and
development as set forth in the Warrant and Option Agreement. The Parties
acknowledge and agree that all Improvements conceived, reduced to practice or
otherwise acquired by Parties during the Term, including pursuant to work
conducted under the Warrant and Option Agreement, and all associated
Intellectual Property Rights, will be owned as follows:



 



 

(i) by Licensee, if conceived, reduced to practice or otherwise acquired solely
by Licensee;

 

 

 

 

(ii) by Licensor, if conceived, reduced to practice or otherwise acquired solely
by Licensor; or

 

 

 

 

(iii) jointly owned by Licensee and Licensor, if conceived, reduced to practice
or otherwise acquired jointly by Licensee and Licensor.



 



 

(c) Licensor shall notify Licensee, in writing, of any Licensed Improvement
within sixty (60) days after Licensor develops or otherwise acquires the
Licensed Improvement. For the avoidance of doubt, all such Improvements,
including Improvements which Licensor owns solely or jointly pursuant to Section
6.2(b), constitute Licensed Improvements that are subject to the terms and
conditions of the license granted under Section 2.1. Subject to Section
6.2(f)(i), Licensor may assign or license such Improvements to a Third Party or
an Affiliate regarding Unlicensed Products, consistent with the restrictions set
forth in Section 2.5.

 

 

 

 

(d) Except as pursuant to Sub-Licenses granted to Third Parties or Affiliates
under Section 2.3, Licensee shall not assign or license any Improvement or
associated Intellectual Property Right which it owns, solely or jointly pursuant
to Section 6.2(b) (a “Licensee Improvement”) to any Third Party or an Affiliate
without written consent of Licensor, which will not be unreasonably withheld.
Licensee shall notify Licensor, in writing, of any Licensee Improvement within
sixty (60) days after Licensee develops the Licensee Improvement.

 

 

 

 

(e) Subject to Section 6.2(f)(ii), Licensor shall have a limited option (the
“Improvement Option”), which may be exercised within six (6) months after
receiving notice of the Licensee Improvement pursuant to Section 6.2(d), to
purchase or license from Licensee the right to use Licensee Improvements and
associated Intellectual Property Rights to develop and commercialize Unlicensed
Products, worldwide, under mutually agreeable terms and conditions that the
Parties shall negotiate in good faith, consistent with the restrictions set
forth in Section 2.5.



 



  10

   



 



 

(f) Licensor understands and acknowledges that the Licensee’s participation in
the development of Improvements, by funding or otherwise, including pursuant to
work conducted under the Warrant and Option Agreement, is subject to certain
obligations of Licensee regarding the research, development, marketing or other
commercialization of cannabinoid-containing products and materials, pursuant to
an agreement between Licensee or its Affiliates with a Third Party (the “Third
Party Partner”) as of the Effective Date, insofar as such Improvements relate to
Ancillary Products. Accordingly, the rights and obligations of the Parties
pursuant to Sections 6.2(c) and 6.2(e) regarding Improvements and associated
Intellectual Property Rights, insofar as such Improvements and associated
Intellectual Property Rights relate to the development or commercialization of
Ancillary Products (“Ancillary Improvements”), are subject to Licensee’s
obligations to the Third Party Partner, which shall be addressed as set forth in
clauses (i) and (ii) below. The Parties agree that the Third Party Partner shall
be a third party beneficiary for purposes of this Section 6.2(f), is entitled to
the rights and benefits thereof and shall have the right to enforce the
provisions thereof as if it were a party to this Agreement.



 



 

(i) If Licensor desires to transfer, assign, license or sell to a Third Party
all or any portion of an Ancillary Improvement that Licensor owns solely or
jointly pursuant to Section 6.2(b) (a “Licensor Ancillary Improvement”), or if
Licensor receives an unsolicited bona fide offer from a Third Party to acquire
or license a Licensor Ancillary Improvement, which offer the Licensor would like
to accept, the Licensor shall first present to the Third Party Partner a written
bona fide offer for the Licensor Ancillary Improvement, which shall contain a
complete description of the terms of the proposed transfer, assignment, license
or sale (a “Notice of Intended Transfer or License”). Licensor shall also
concurrently provide Licensee with a copy of such Notice of Intended Transfer or
License. The Third Party Partner may, but shall not be obligated to, purchase or
license, as applicable, the Licensor Ancillary Improvement subject to the Notice
of Intended Transfer or License on the offered terms and conditions or those
terms and conditions negotiated by the Licensor and the Licensee. If the Third
Party Partner desires to exercise such option, the Third Party Partner must
exercise such option in writing within ninety (90) days after receiving the
Notice of Intended Transfer or License. If the Third Party Partner’s option
expires unexercised, then the Third Party Partner shall be deemed to have
rejected such offer. Thereafter, the Licensor may sell or license the Licensor
Ancillary Improvement to such Third Party strictly in accordance with the terms
of the Notice of Intended Transfer or License and in no event on terms and
conditions superior to those offered the Licensee; provided such sale or license
is consummated within ninety (90) days after expiration of the unexercised
option.

 

 

 

 

(ii) The Third Party Partner shall have a right of first negotiation to purchase
or license all or any portion of an Ancillary Improvement that Licensee owns
solely or jointly pursuant to Section 6.2(b) (a “Licensee Ancillary
Improvement”). Accordingly, in the event Licensor exercises an Improvement
Option pursuant to Section 6.2(e) to purchase or license rights regarding a
Licensee Improvement that is or includes a Licensee Ancillary Improvement,
Licensee shall notify Licensor, within three (3) months after the Improvement
Option is exercised, whether the Third Party Partner has acquired rights to the
Licensee Ancillary Improvement. If rights in the Licensee Ancillary Improvement
have been acquired by the Third Party Partner, then such rights shall not be
available for purchase or license by Licensor pursuant to Section 6.2(e). If
rights in the Licensee Ancillary Improvement have not been acquired by the Third
Party Partner, then the Parties shall proceed with negotiations under Section
6.2(e) regarding the purchase or licensing of such rights by Licensor.



 



  11

   



 



6.3 Patent Markings. Licensee, pursuant to the direction of the Licensor, shall
ensure proper patent marking for all uses of the Licensed Technology as may be
permitted or required under 35 U.S.C. § 287(a) or other applicable law or
regulation, such as by actual or virtual marking of appropriate patent,
publication or serial numbers, or other identifying information, on any Licensed
Products.



 

7. INFRINGEMENT

 



7.1 Notice. Each Party will promptly notify the other in writing if it becomes
aware of: (a) any infringement or misappropriation, or suspected or threatened
infringement or misappropriation, of the Licensed Technology or Licensed
Intellectual Property Rights by any Third Party, or (b) any Claim by any Third
Party that commercialization of the Licensed Products or other use of any of the
Licensed Technology or Licensed Intellectual Property Rights in accordance with
this Agreement, misappropriates or infringes any intellectual property rights of
a Third Party.

 

 

7.2 Enforcement of Licensed Intellectual Property Rights. If any Party becomes
aware of any infringement or threatened infringement of any Licensed
Intellectual Property Rights by a Third Party in the Territory, the following
provisions shall apply:



 



 

(a) Licensor shall have the option to assume exclusive control of any Claim
regarding the infringement or threatened infringement, including the settlement
or compromise of any Claim, at Licensor’s cost. All decisions related to the
Claim, including whether to bring, defend, maintain or settle the Claim shall be
at the exclusive option and expense of Licensor. However, Licensor shall have no
right to make any settlement with any Third Party which allows the Third Party
to manufacture, use or sell a product in competition with a Licensed Product
without the prior written consent of Licensee, which shall not be unreasonably
withheld. Licensee will not initiate any such Claim in its own name subject to
Section 7.2(b) of this Agreement. Licensee agrees, at Licensor’s request and at
Licensor’s expense, to be joined as a Person in any Claim by Licensor to enforce
any Licensed Intellectual Property Rights. Licensee shall be responsible for all
costs related to legal or other advice provided at Licensee’s direction and for
the benefit of Licensee relating to any such Claim. Licensor shall be
responsible for travel, accommodation or other expenses related to examination,
deposition, expert input or other participation by Licensee, or any assignee or
inventor named on a Licensed Patent, in any such Claim, where such participation
is at Licensor’s direction and for the benefit of Licensor.

 

 

 

 

(b) If Licensor decides not to proceed with a Claim regarding the infringement
or threatened infringement pursuant to Section 7.2(a), Licensee, may at its sole
expense, advance a Claim to enforce the Licensed Intellectual Property Rights
against any Third Party. However, Licensee shall have no right to make any
settlement with any Third Party without the prior written consent of Licensor,
which shall not be unreasonably withheld. Licensor will provide Licensee with
all reasonable assistance that Licensee may reasonably request in connection
with such Claim, and agrees, at Licensee’s request and at Licensee’s expense, to
be joined as a Person in any Claim by Licensee to enforce any Licensed
Intellectual Property Rights. Licensor shall be responsible for all costs
related to legal or other advice provided at Licensor’s direction and for the
benefit of Licensor, relating to any such Claim. Licensee shall be responsible
for travel, accommodation or other expenses related to examination, deposition,
expert input or other participation by Licensor, or any inventor or assignee
named on a Licensed Patent, in any such Claim, where such participation is at
Licensee’s direction and for the benefit of Licensee.



 



  12

   



 



 

(c) All damages or other recoveries obtained from a Third Party pursuant to
settlement, judgment or other resolution of a Claim pursuant to Section 7.2 (a)
or 7.2(b) shall, after reimbursement of each Parties’ expenses, be divided in a
manner reasonably proportionate to each Party’s economic loss due to the
infringement.

 

 

 

 

(d) Nothing in this Agreement shall require or be deemed to require Licensor to
enforce the Licensed Intellectual Property Rights against any Third Party. In no
event shall Licensee advance any Claim against Licensor for any losses allegedly
resulting from or otherwise connected with any decision by Licensor, including
failure to initiate or advance a Claim, and including any settlement of any
Claim, or as a result of any action brought by or against Licensee, or as a
result of any Licensed Intellectual Property Rights being held invalid or
unenforceable.



 



7.3 Third Party Claims. If any Party becomes aware of any Claim or threatened
Claim asserting that the manufacture, use, offering for sale, sale or
importation of a Licensed Product by Licensee infringes any intellectual
property rights held by a Third Party in the Territory or Rest of World (an
“Infringement Claim”), the following provisions shall apply to the defense of
any such Claim, including any Claim for invalidity of any intellectual property
rights held by the Third Party advanced in response to the Claim (the
“Defense”):



 



 

(a) Licensee shall have exclusive control of the Defense, including the
settlement or compromise of the Infringement Claim, at Licensee cost. All
decisions related to the Defense, including whether to bring, defend, maintain
or settle the Infringement Claim shall be at the exclusive option and expense of
Licensee. However, Licensee will not make any assertion regarding the invalidity
of the intellectual property rights of the Third Party that is the subject of
the Infringement Claim which is inherently inconsistent with the validity of a
Licensed Patent relevant to the Licensed Product without consulting with
Licensor. Licensor shall be responsible for all costs related to legal or other
advice provided at Licensor’s direction and for the benefit of Licensor relating
to the Defense or the Infringement Claim.

 

 

 

 

(b) Nothing in this Agreement shall require or be deemed to require Licensee to
defend any Third Party Claim. In no event shall Licensor advance any Claim
against Licensee for any losses allegedly resulting from or otherwise connected
with any decision by Licensee, including failure to defend or advance the
defense of any Claim, and including any settlement of any Claim, or as a result
of any action brought by or against Licensor, or as a result of any Licensed
Product being held to infringe intellectual property rights of any Third Party.



 



  13

   



 

8. TERM AND TERMINATION

 



8.1 Term. This Agreement shall become effective as of the Effective Date and
shall remain in effect until terminated as provided herein. The period of time
in which this Agreement is effective is the “Term”.

 

 

8.2 Termination for Cause. Licensee may terminate this Agreement if Licensor or
Trademark Licensor materially breaches any term or condition in this Agreement,
and Licensor and Trademark Licensor may terminate this Agreement if Licensee
materially breaches any term or condition in this Agreement; provided, however,
that the non-breaching Party must give written notice of the breach to the other
Parties and allow the breaching Party at least thirty (30) days from the date of
the notice to cure the breach. If the breach is capable of being cured but
cannot be cured within thirty (30) days, and the breaching Party is diligently
pursuing the cure, then the initial thirty (30)-day cure period will be extended
for up to an additional thirty (30) days. Additionally, Licensee may terminate
this Agreement by providing at least ten (10) days prior written notice if
Licensor or Trademark Licensor becomes insolvent, files a voluntary petition in
bankruptcy court, makes an assignment for benefit of creditors, is voluntarily
or involuntarily adjudicated as bankrupt, or has a receiver appointed for its
business, and Licensor and Trademark Licensor may terminate this Agreement by
providing at least ten (10) days prior written notice if Licensee suffers such
an event.

 

 

8.3 Effect of Termination. The following provisions shall survive termination or
expiration of this Agreement for the longer of two (2) years or thirty (30) days
following the expiration of the statute of limitations applicable to such
provision: Section 1 (Definitions), Section 6 (Intellectual Property), Section 7
(Infringement), this Section 8.3 (Effect of Termination), Section 9.2
(Compliance with Laws Covenant), Section 10 (Indemnification), Section 11
(Exclusion of Damages), Section 12 (Further Assurances), Section 13
(Confidentiality), Section 14 (Assignment of Agreement) and Section 15 (General
Provisions).



 

9. REPRESENTATIONS, WARRANTIES AND COVENANTS

 



9.1 Licensor Parties’ Representations, Warranties and Covenants. Licensor
Parties make the following representations, warrantees and covenants to
Licensee:



 



 

(a) Licensor Parties are, and have been for the past five (5) years, in
compliance in all material respects with all Laws and Orders that are or were
applicable to the Licensed Technology, Licensed Intellectual Property Rights,
and Licensed Trademarks and the products and services that Licensor Parties
market or sell. Licensor Parties have not received any written notice or other
written communication from any Governmental Authority regarding any violation of
or failure to comply with any such applicable Law. Licensor has not sold or
marketed any product or service prohibited by Law or Order.

 

 

 

 

(b) Licensor Parties have all necessary right, title and interest to grant the
licenses and other rights set forth in this Agreement.



 



9.2 Compliance with Laws Covenant. Licensee, on the one hand, and the Licensor
Parties, on the other hand, covenant to and agree with the other Parties that it
and they, respectively, will comply with all applicable Laws in connection with
this Agreement and shall bear sole responsibility and liability for such
compliance or any non-compliance in respect thereto. Licensor will advise
Licensee of any health, safety or environmental risks of which it is aware or
later learns in connection with the Licensed Products.



 



  14

   



 

10. INDEMNIFICATION

 



10.1 Indemnification by Licensor. The Licensor Parties shall jointly and
severally defend, indemnify and hold harmless Licensee and its Affiliates, and
their respective shareholders, directors, officers, members, mangers, employees,
agents, representatives and assigns (each, a “Licensee Indemnitee Party”), from
and against, and agree to defend promptly the Licensee Indemnitee Parties from,
and reimburse Licensee Indemnitee Parties for, from and against any and all
losses, damages, costs, expenses, Taxes, liabilities, obligations, Actions and
Claims of any kind, including reasonable attorneys’ fees and other reasonable
legal costs and expenses (each, an “Indemnification Claim”) arising out of or
resulting from (a) a breach of any of Licensor’s representations and warranties
made in this Agreement, (b) any failure of Licensor to carry out, perform,
satisfy and discharge any of its covenants, agreements, undertakings,
liabilities or obligations under this Agreement; or (b) any act or omission of
Licensor constituting gross negligence, willful misconduct or fraud.

 

 

10.2 Indemnification by Licensee. Licensee shall defend, indemnify and hold
harmless the Licensor Parties and their shareholders, directors, officers,
members, mangers, employees, agents, representatives and assigns (each, a
“Licensor Indemnitee Party”) from and against any and all Indemnification Claims
arising out of or resulting from (a) a breach of any of Licensee’s
representations and warranties made in this Agreement, (b) any failure of
Licensee to carry out, perform, satisfy and discharge any of its covenants,
agreements, undertakings, liabilities or obligations under this Agreement; (b)
any product or regulatory liability arising solely from Licensee’s manufacture,
promotion, distribution and sale of the Licensed Products; or (c) any act or
omission of Licensee constituting gross negligence, willful misconduct or fraud.

 

 

10.3 Notice. As used herein, “Indemnitee Party” means a Licensor Indemnitee
Party or a Licensee Indemnitee Party, as the context requires, and “Indemnitor”
means the Party providing the indemnification hereunder, as the context
requires. If an Indemnitee Party wishes to seek indemnification under this
Agreement for an Indemnification Claim, the Indemnitee Party shall promptly
provide the Indemnitor with written notice of the Indemnification Claim. The
failure of an Indemnitee Party to provide such written notice promptly to the
Indemnitor will not relieve the Indemnitor of any indemnification responsibility
under this Section 10, except to the extent, if any, that such failure
materially prejudices the ability of the Indemnitor to defend such
Indemnification Claims.

 

 

10.4 Third Party Claims. For a Third Party Indemnification Claim, the Indemnitor
shall have the right to control the defense or settlement of such
Indemnification Claims with counsel of its own choosing reasonably acceptable to
the Indemnitee Party; provided, however, that the Indemnitee Party will be
entitled, at the Indemnitee Party’s expense, to participate with its own counsel
in such defense and settlement; provided, further, that Licensor shall not have
the right to control, but may participate in, and Licensee shall have sole
control, including the right to select defense counsel, over the defense or
settlement of any claim that relates to Taxes. The Indemnitee Party shall at all
times promptly deliver to the Indemnitor such information related to the basis
for Third Party Indemnification Claims as the Indemnitor may reasonably request.
If the Indemnitor declines to assume the defense of any Third Party
Indemnification Claim, and it is later determined by an Governmental Authority
of competent jurisdiction that such Third Party Indemnification Claim was
eligible for indemnification under this Section 10.4, within thirty (30) days
following such determination, the Indemnitor shall reimburse the Indemnitee
Party in full for all judgments, costs and expenses, including attorneys’ fees,
incurred in connection with such Third Party Indemnification Claim. The
Indemnitor shall not, without the prior written consent of the Indemnitee Party,
effect any settlement of any pending or threatened Action related to a Third
Party Indemnification Claim (a) if such settlement: (i) involves any form of
relief other than the payment of money, (ii) involves any finding or admission
of any violation of any Law or any of the rights of any Person, or (iii) has any
adverse effect on any other Indemnification Claims that have been or may be made
against the Indemnitee Party, or (b) if such settlement involves only the
payment of money, unless it includes an unconditional release of such Indemnitee
Party of all liability on all indemnified Third Party Indemnification Claims
that are the subject of such Action.



 



  15

   



 



10.5 Direct Claims. For an Indemnification Claim by the Indemnitee Party
directly against the Indemnitor, the Indemnitor shall have thirty (30) days
after its receipt of written notice from the Indemnitee Party to respond in
writing to such Indemnification Claim. If the Indemnitor fails to respond within
such thirty (30)-day period, the Indemnitor shall be deemed to have rejected its
right to dispute such Indemnification Claim. If Indemnitor responds within such
thirty (30)-day period and thereafter wishes to dispute the Indemnification
Claim, the Parties will resolve their dispute in accordance with Section 15.7.
If the Indemnitor does not dispute the Indemnification Claim or, in the case of
a dispute, if the Indemnitee Party is determined to have suffered a loss after
resolution of the dispute in accordance with Section 15.7, the Indemnitor will
promptly pay or cause to be paid to the Indemnitee Party the amount of any
valid, undisputed or resolved, as applicable, Indemnification Claim.



 

11. EXCLUSION OF DAMAGES

 

EXCEPT FOR (A) A PARTY’S OBLIGATIONS UNDER ARTICLE 7, (B) A PARTY’S
INDEMNIFICATION OBLIGATIONS UNDER ARTICLE 10; AND (C) A PARTY’S GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD; IN NO EVENT WILL SUCH PARTY BE LIABLE
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ITS SUBJECT MATTER UNDER ANY LEGAL
OR EQUITABLE THEORY, INCLUDING BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE),
STRICT LIABILITY AND OTHERWISE, FOR ANY INDIRECT, EXEMPLARY, SPECIAL, ENHANCED
OR PUNITIVE DAMAGES, IN EACH CASE REGARDLESS OF WHETHER THE OTHER PARTY WAS
ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES OR SUCH LOSSES OR DAMAGES
WERE OTHERWISE FORESEEABLE, AND NOTWITHSTANDING THE FAILURE OF ANY AGREED OR
OTHER REMEDY OF ITS ESSENTIAL PURPOSE.

 

12. FURTHER ASSURANCES

 

Each Party agrees to take such actions, upon request of the other Parties in
addition to the actions specified in this Agreement, as may be necessary or
reasonably appropriate to implement or give effect to this Agreement.

 

13. CONFIDENTIALITY

 



13.1 Disclosure of Confidential Information. The Parties contemplate that each
Party or its Affiliates (a “Disclosing Party”) may disclose to the other Party
or its Affiliates (a “Receiving Party”) Confidential Information during the
enforcement of intellectual property rights under Article 7, the course of
cooperation under Article 11, and the exercise of other rights and performance
of other obligations pursuant to this Agreement. Such Confidential Information
shall be received by the Receiving Party subject to the obligations of Section
13.2. The Disclosing Party will use commercially reasonably efforts to mark its
Confidential Information that is disclosed to the Receiving Party in writing as
“Confidential,” or words with a similar meaning. However, failure to mark
information in this way will not affect whether information is Confidential
Information under this Agreement. Confidential Information also includes (a) any
information the Receiving Party obtains through observation while at the
Disclosing Party’s or its Affiliate’s facility, (b) the fact that business
discussions have and are taking place among the Parties, (c) the existence of
this Agreement and the other agreements and documents contemplated to be
delivered hereunder and (d) the nature of the activity under this Agreement and
the agreements described in clause (c).



 



  16

   



 



13.2 Non-Disclosure and Use. Except as provided in Section 13.4 or 13.5, the
Receiving Party must hold all Confidential Information in strict confidence,
shall not publish or disclose it to any Third Party, and use it only for the
purposes of fulfilling its obligations under this Agreement. In particular, a
Receiving Party shall not sell, utilize, implement, publish, distribute, file a
patent application on, or otherwise use the Disclosing Party’s Confidential
Information for any purpose or permit others to use Confidential Information for
any purpose, without the Disclosing Party’s prior express written consent. Under
no circumstances may the Receiving Party use Confidential Information for
purposes of competing with the Disclosing Party or for purposes of interfering
with the Disclosing Party’s or its Affiliates’ supply chain, customer or
employee relationships. The Receiving Party will be liable to the Disclosing
Party for any breach of this Article 13 by any Affiliate of the Receiving Party
and by any Person under the Receiving Party’s (or its Affiliate’s) control or
responsibility.

 

 

13.3 Exceptions. Confidential Information does not include, and a Receiving
Party shall have no obligations regarding, information that is: (a) in or enters
the public domain through no act or fault of the Receiving Party; (b) known by
the Receiving Party prior to disclosure under this Agreement; (c) independently
developed by the Receiving Party without use of any of the Disclosing Party’s
Confidential Information; or (d) disclosed to or received by the Receiving Party
(regardless of whether or not then in the public domain) from a source that was
under no legal obligation to treat the information as confidential.

 

 

13.4 Disclosure. Unless the Disclosing Party has given its prior written
consent, the Receiving Party may only disclose the Confidential Information to
its employees, subcontractors and agents who need to know the Confidential
Information for the purposes of fulfilling its obligations or obtaining its
rights under this Agreement, and who are subject to nondisclosure obligations
comparable in scope to this Agreement.

 

 

13.5 Forced Disclosure. The Receiving Party may disclose Confidential
Information of the Disclosing Party to the extent required by any applicable Law
or Order (including any applicable securities Laws or stock exchange rules or
policies) or under a proper discovery request (a “Required Disclosure”). In such
case, the Receiving Party may either use reasonable efforts to resist disclosing
the Confidential Information by seeking to obtain a protective order or
otherwise limit the disclosure, or by giving prompt notice to the Disclosing
Party and, if requested by the Disclosing Party, cooperating with the Disclosing
Party (at the Disclosing Party’s expense) to obtain a protective order or
otherwise limit the disclosure. In addition, if Licensor is required to disclose
any of Licensee’s or its Affiliate’s Confidential Information as the result of a
Required Disclosure, Licensor must (except as provided below) first provide
Licensee: (a) reasonable prior written notice of the disclosure; and (b) a
letter from Licensor’s counsel confirming that the Confidential Information is,
in fact, required to be disclosed. To the extent a Required Disclosure is
required by securities Laws or stock exchange rules or policies applicable to
Licensor or its Affiliates, as determined by Licensor, acting reasonably,
Licensor must first give prompt written notice to Licensee (and in no event less
than two (2) business days prior to the date such Required Disclosure is
required to be made) which notice will include a draft of the proposed
disclosure and a memorandum or other written analysis from Licensor’s counsel
outlining the required scope and content of the Required Disclosure and
confirmation that the Required Disclosure is required to be disclosed (such
notice, draft Announcement and memorandum or other written analysis, the
“Required Disclosure Notice”). Licensee will promptly provide any comments it
has to such Announcement and Licensor shall give such comments due
consideration. In addition, Licensor will not, and will cause its respective
officers, directors, employees and consultants to not, issue or cause the
publication or filing of such Required Disclosure that includes disclosures
identifying or relating to Licensee or its Affiliates (a “Licensee-Related
Announcement”) unless Licensee has provided its prior written consent as to the
form, content and timing of such disclosure, such consent not to be unreasonably
withheld or delayed.



 



  17

   



 



13.6 Ownership of Confidential Information. Except as otherwise set forth in
this Agreement, as among the Parties, Confidential Information will remain the
sole property of the Disclosing Party, and the Disclosing Party retains all
ownership rights in its Confidential Information. Except as expressly set forth
in this Agreement, nothing in this Agreement grants to the Receiving Party any
right or license under any intellectual property rights Owned or Controlled by
the Disclosing Party currently or in the future.

 

 

13.7 Publicity and Use of Names. Licensor may not (a) advertise or otherwise
publicize the existence or terms of this Agreement or any other aspect of its
relationship, without Licensee’s prior written approval or (b) use Licensee’s
(including its Affiliates) name or trademarks in press releases or in any form
of advertising without Licensee’s prior written approval. If a Third Party,
including the media, contacts Licensor concerning Licensee or its Affiliates or
this Agreement, Licensor must make no comment. Instead, Licensor must refer the
Third Party to Licensee and promptly notify Licensee of the contact.
Notwithstanding these restrictions it is understood by Licensee that Licensor
and Trademark Licensor may be permitted to issue press releases and other
materials concerning the progress of the research and development by the Parties
(each, an “R&D Release”) to communicate progress by the Parties hereunder for
leverage in other business sectors or outside the Territory, provided that such
releases comply with the following obligations. If Licensor or Trademark
Licensor, as applicable, wants to put out a R&D Release, Licensor or Trademark
Licensor must provide Licensee prior written notice (and in no event less than
two (2) business days prior to the desired date of such R&D Release), which
notice will include a draft of the proposed R&D Release (such notice and draft
R&D Release, the “R&D Release Disclosure Notice”). Licensee will promptly
provide any comments it has to such R&D Release and Licensor or Trademark
Licensor (as applicable) shall give such comments due consideration. In
addition, Licensor and Trademark Licensor will not, and will cause their
respective officers, directors, employees and consultants to not, issue or cause
the publication or filing of such R&D Release that includes (x) disclosures
identifying or relating to Licensee or its Affiliates, (y) Confidential
Information of Licensee or its Affiliates, or (z) data or other results of the
research and development work conducted by the Parties that constitutes trade
secret or potentially patentable Technology, unless Licensee has provided its
prior written consent as to the form, content and timing of such disclosure,
such consent not to be unreasonably withheld or delayed.



 

14. ASSIGNMENT OF AGREEMENT

 



14.1 Assignment. This Agreement and the rights, licenses and obligations
hereunder may not be assigned, by operation of Law or otherwise, by any Party
without the express prior written consent of the other Parties, except as
provided in Section 14.2. Any assignment or transfer in violation of this
Section 14 shall be null and void. This Agreement is binding on and inures to
the benefit of the Parties hereto and their respective permitted successors and
assigns.



 



  18

   



 



14.2 Licensee’s Right to Assign. Licensee shall have the right, without consent
from Licensor or Trademark Licensor, to assign or otherwise transfer this
Agreement in whole or in part to: (a) an Affiliate of Licensee; (b) unless
approved by the Class B Member pursuant to the applicable provisions of the LLC
Agreement, a Third Party in connection with a merger, consolidation or
reorganization involving Licensee, regardless whether Licensee is a surviving
entity, or (c) unless approved by the Class B Member pursuant to the applicable
provisions of the LLC Agreement, a Third Party in connection with a sale of all
or substantially all of Licensee’s business or assets relating to this
Agreement.



 

15. GENERAL PROVISIONS

 



15.1 Notices. All notices and other communications must be in writing, addressed
to the representatives described below and delivered by hand, recognized
overnight courier service, registered mail or electronic mail in .pdf format.
Notices will be deemed received as follows: (a) if delivered by hand or
overnight service, then on the date of delivery, (b) if by registered mail, then
on the fifth (5th) calendar day following posting or (c) if by electronic mail,
then upon receipt with telephone confirmation thereof by the receiving Party to
the sending Party. Any Party may change its designated representatives at any
time by notifying the other Parties in writing.



 

If to either Licensor Party:

 

Lexaria Bioscience Corp.

100-740 McCurdy Road

Kelowna, BC V1X 2P7

Attention: Chief Executive Officer

Email: info@lexariabioscience.com

 

With a copy to:

 

Borden Ladner Gervais LLP

Bay Adelaide Centre, East Tower

22 Adelaide Street West

Toronto, ON M5H 4E3

Attention: Andrew Powers

Email: APowers@blg.com

 

If to Licensee:

 

Altria Client Services LLC

6601 West Broad Street

Richmond Virginia 23230

Attention: President

 

and

 

Sean M. Beard

Assistant General Counsel

Altria Client Services LLC

6601 West Broad Street

Richmond, Virginia 23230

E-mail: Sean.M.Beard@altria.com

Telephone: (804) 484-8695

 

with an additional copy to:

 

Hunton Andrews Kurth LLP

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, Virginia 23219-4074

Attention: Brian L. Hager

E-mail: bhager@huntonak.com

Telephone: (804) 788-7252

 



  19

   



 



15.2 Entire Agreement; Amendments. This Agreement, together with all Schedules
and other attachments hereto, the Investment Agreement and the Warrant and
Option Agreement constitute the entire agreement among the Parties with respect
to the subject matter hereof and supersede all prior contemporaneous oral or
written understandings or agreements among the Parties which relate to the
subject matter hereof. No modification or amendment of the Agreement or any of
its provisions shall be binding upon any Party unless made in writing and duly
executed by authorized representatives of all Parties.

 

 

15.3 Non-Waiver; Cumulative Remedies. A Party’s failure to exercise or delay in
exercising a right or remedy under this Agreement does not constitute a waiver
of the right or remedy or a waiver of other rights or remedies unless the
Parties expressly agree in writing. Except as otherwise provided in this
Agreement, the rights and remedies provided in this Agreement are cumulative and
not exclusive of any remedies provided by Law.

 

 

15.4 Severability. If any provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement.
On such determination that any term or other provision is invalid, illegal or
unenforceable, the Parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

 

15.5 Interpretation. The headings and titles in this Agreement are for reference
only and do not affect the interpretation of this Agreement. For purposes of
this Agreement, the words “include,” “includes” and “including” are deemed to be
followed by the words “without limitation.” The Parties intend this Agreement to
be construed without regard to any presumption or rule requiring construction or
interpretation against the Party drafting an instrument or causing any
instrument to be drafted.

 

 

15.6 Relationship of the Parties. Nothing in this Agreement shall be construed
to create any joint venture, trust, commercial partnership, or any other
partnership relationship for any purpose whatsoever. Each Party agrees and
represents that it is an independent contractor and its personnel are not agents
or employees of the other Party for Tax purposes or any other purposes
whatsoever, and are not entitled to any employee benefits from the other Party.
Each Party assumes sole and full responsibility for its acts and each Party and
its personnel have no authority to make commitments or enter into contracts on
behalf of the other Party.



 



  20

   



 



15.7 Governing Law; Jurisdiction. This Agreement and all disputes or
controversies arising out of or relating to this Agreement shall be governed by,
and construed in accordance with, the Laws of the State of New York, without
regard to conflict of law principles that would result in the application of any
Law other than the Law of the State of New York. Any unresolved controversy or
claim arising out of or relating to this Agreement, except as (i) otherwise
provided in this Agreement, or (ii) any such controversies or claims arising out
of any Party’s Intellectual Property Rights for which a provisional remedy or
equitable relief is sought, shall be submitted to arbitration by one arbitrator
mutually agreed upon by the parties, and if no agreement can be reached within
thirty (30) days after names of potential arbitrators have been proposed by the
American Arbitration Association (the “AAA”), then by one arbitrator having
reasonable experience in corporate finance transactions of the type provided for
in this Agreement and who is chosen by the AAA. The arbitration shall take place
in Richmond, Virginia, in accordance with the AAA rules then in effect, and
judgment upon any award rendered in such arbitration will be binding and may be
entered in any court having jurisdiction thereof. There shall be limited
discovery prior to the arbitration hearing as follows: (a) exchange of witness
lists and copies of documentary evidence and documents relating to or arising
out of the issues to be arbitrated, (b) depositions of all party witnesses, and
(c) such other depositions as may be allowed by the arbitrator upon a showing of
good cause. Depositions shall be conducted in accordance with the New York Code
of Civil Procedure, the arbitrator shall be required to provide in writing to
the parties the basis for the award or order of such arbitrator, and a court
reporter shall record all hearings, with such record constituting the official
transcript of such proceedings. Each Party will bear its own costs in respect of
any disputes arising under this Agreement. Each of the Parties to this Agreement
hereby irrevocably submits to the exclusive jurisdiction of the United States
District Court for the Eastern District of Virginia and appellate courts thereof
or any Virginia State Court sitting in Henrico County, Virginia for itself and
with respect to its property, generally and unconditionally, with regard to any
such action or proceeding arising out of or relating to this Agreement and the
transactions contemplated hereby.

 

 

15.8 Waiver of Jury Trial. ANY CONTROVERSY THAT MIGHT ARISE RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES. CONSEQUENTLY, EACH PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY OF ANY Proceeding a
Party brings under or relating to this Agreement or any OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES THAT (A) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT IN THE EVENT OF LITIGATION THE OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER, (B) THE PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF THE WAIVER, (C) THE PARTY MAKES THE WAIVER KNOWINGLY AND VOLUNTARILY, AND (D)
THE PARTY AND EACH OTHER PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 15.8.
Any Party may file an original counterpart or a copy of this Agreement with any
court as written and conclusive evidence of the consent of each party to the
waiver of its right to trial by jury.

 

 

15.9 Counterparts. This Agreement may be executed in counterparts, each of which
is deemed an original, but all of which together are deemed to be one and the
same agreement. A signed copy of this Agreement delivered by facsimile, e-mail
(pdf copies) or other means of electronic transmission is deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.



 



  21

   



 



15.10 Remedies and Relief. Each Party hereto acknowledges and agrees that any
breach of this Agreement would result in substantial harm to the other Parties
hereto for which monetary damages alone could not adequately compensate.
Therefore, the Parties hereto unconditionally and irrevocably agree that any
non-breaching Party hereto shall be entitled to seek protective orders,
injunctive relief and other remedies available at law or in equity (including
seeking specific performance or the rescission of issuances, grants, purchases,
sales and other transfers not made in strict compliance with this Agreement).
The breaching Party must pay all costs reasonably incurred by the non-breaching
Party in pursuing enforcement, including reasonable attorneys’ fees and court
costs, but only if the non-breaching Party is successful in the enforcement
action.



 

[Signature Page Follows]

 



  22

   



 

IN WITNESS WHEREOF, authorized representatives of each of the Parties have
executed this Agreement effective as of the Effective Date.

 

ALTRIA CLIENT SERVICES LLC

 

LEXARIA NICOTINE LLC

 

 

 

 

 

By:

/s/ Richard Jupe 

 

By:

/s/ Chris Bunka

 

Name:

Richard Jupe 

 

Name:

Chris Bunka 

 

Title:

VP Innovative Product Development 

 

Title:

Chief Executive Officer 

 

 

 

 

 

 

 

 

 

 

LEXARIA BIOSCIENCE CORP.

 

 

 

 

 

 

 

 

 

By:

/s/ Chris Bunka

 

 

 

 

Name:

Chris Bunka 

 

 

 

 

Title:

Chief Executive Officer 

 

 

[Signature Page to License Agreement]

 



   

   



 

Schedule A

 

Licensed Trademarks & Guidelines

 

DehydraTECH®

 

1. The Licensed Trademarks may only be used as it appears depicted above.

 

2. Where feasible and practicable, the symbols ® or TM or such other symbol as
directed by Trademark Licensor in its discretion from time to time must appear
beside the Licensed Trademarks on its right shoulder or foot to indicate to the
public that the mark is a trademark owned by the Trademark Licensor.

 

3. Where feasible and practicable, all items bearing the Licensed Trademarks
must also contain the following notice or such other similar notice as directed
by Trademark Licensor in its discretion from time to time:

 

Trademark TM and all related marks are trademarks owned by Lexaria Bioscience
Corp. and used under license.

 

4. All other marks, names and designs must be clearly separated and
distinguished from the Licensed Trademarks.

 

5. The Licensed Trademarks must be used in their entirety and in the manner and
form as registered or applied for and must not be altered in any way.

 

6. The Licensed Trademarks may not be used in any meta-tags or hidden text, or
as part of an email address, except with the prior written consent of Trademark
Licensor.

 



   

   



 

Schedule B

 

Licensed Patents

 

[**]3

_______________

3 [**] – Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

 

 

 

 

 

 

 

 

 

   

   



 

 

 